COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00495-CR


Thayer Lawson                            §    From the 362nd District Court

                                         §    of Denton County (F-2012-2483-D)

v.                                       §    January 29, 2015

                                         §    Opinion by Justice Dauphinot

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.     It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm the

trial court’s judgment of conviction. We reverse the portion of the trial court’s

judgment on punishment and remand this case solely for a new trial on

punishment.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By __/s/ Lee Ann Dauphinot_____________
                                       Justice Lee Ann Dauphinot